        Case 2:20-cv-02775-JCZ-DMD Document 11 Filed 02/03/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DENESSA HUTCHINSON                                                  CIVIL ACTION

 VERSUS                                                              NO. 20-2775

 GOVERNMENT EMPLOYEES INSURANCE COMPANY                              SECTION “A” (3)


                                ORDER AND REASONS

        Before the Court is a Motion to Remand (Rec. Doc. 4) filed by Plaintiff Denessa

Hutchinson. Defendant Government Employees Insurance Company (“GEICO”) opposes

the motion. (Rec. Doc. 6). The motion, set for submission on November 25, 2020, is

before the Court on the briefs without oral argument. Having considered the motion and

memoranda of counsel, the record, and the applicable law, the Plaintiff’s motion is

DENIED for the reasons set forth below.

   I.        Background

        On     January    22,   2020,   Plaintiff   filed   suit   against   GEICO,    her

uninsured/underinsured motorist “UM” insurance company, in Civil District Court for the

Parish of Orleans for damages sustained in a motor vehicle accident on January 23, 2019.

(Rec. Doc. 1-1, Petition). Plaintiff asserts that the tortfeasor, Darrien Dufrene, was

underinsured and that GEICO is obligated to compensate her for her medical expenses

and damages resulting from the accident. Id. In her petition, Plaintiff alleges that she

suffered unspecified mental and physical damages, loss of wages, property damages,

and medical expenses. Id. On April 4, 2019, Plaintiff submitted a pre-suit demand letter

to GEICO summarizing her claims and attaching medical records of treatment, diagnostic
         Case 2:20-cv-02775-JCZ-DMD Document 11 Filed 02/03/21 Page 2 of 5




testing reports, recommendations of Plaintiff’s treating physician for further treatment, and

medical expense billing. (Rec. Doc. 4-4).

         GEICO propounded discovery to Plaintiff, and Plaintiff answered on September

10, 2020, by producing medical records which included estimates for cervical and lumbar

epidural steroid injections and MRI results. (Rec. Doc. 1-2, Discovery and Medical

Records Produced). Plaintiff produced an itemized list with medical bills totaling

$16,729.66 for expenses already incurred, and an estimate of the cost for future treatment

totaling $8,714.00. (Rec. Doc. 1-2, p. 8, 64, 69). Plaintiff also produced a treatment plan

estimate for proposed dental work dated November 19, 2019, totaling $28,970.00. (Rec.

Doc. 1-2, p. 132-33). The Court notes that Plaintiff’s pre-suit demand letter does not

reference treatment for a dental injury. (Rec. Doc. 4-4). On October 9, 2020, GEICO

removed the action to this Court. (Rec. Doc. 1).

         Plaintiff moves to remand this action to state court. Plaintiff agrees that the amount

in controversy exceeds the $75,000 threshold for removal. (Rec. Doc. 4). However,

Plaintiff asserts that GEICO’s removal was untimely. Id.

   II.      Legal Standard

         A defendant may remove “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). When

original jurisdiction is based on diversity of citizenship, the cause of action must be

between “citizens of different States” and the amount in controversy must exceed the

“sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a)-(a)(1).

Subject matter jurisdiction must exist at the time of removal to federal court, based on the

facts and allegations contained in the complaint. St. Paul Reinsurance Co., Ltd. v.
      Case 2:20-cv-02775-JCZ-DMD Document 11 Filed 02/03/21 Page 3 of 5




Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998) (“jurisdictional facts must be judged as

of the time the complaint is filed”).

       The time limits for filing a notice of removal, which are provided in the removal

procedure rules of 28 U.S.C. § 1446, are as follows:

       (1) The notice of removal of a civil action or proceeding shall be filed within
       30 days after the receipt by the defendant, through service or otherwise, of
       a copy of the initial pleading setting forth the claim for relief upon which such
       action or proceeding is based, or within 30 days after the service of
       summons upon the defendant if such initial pleading has then been filed in
       court and is not required to be served on the defendant, whichever period
       is shorter.
       …
       (3) Except as provided in subsection (c), if the case stated by the initial
       pleading is not removable, a notice of removal may be filed within 30 days
       after receipt by the defendant, through service or otherwise, of a copy of an
       amended pleading, motion, order or other paper from which it may first be
       ascertained that the case is one which is or has become removable.

28 U.S.C. § 1446(b).

       With regard to triggering the 30-day time removal from the defendant's receipt of

the initial pleading, as provided in § 1446(b)(1), the Fifth Circuit has provided a bright line

rule that “the thirty-day removal period under the first paragraph is triggered only where

the initial pleading ‘affirmatively reveals on its face that the plaintiff is seeking damages

in excess of the minimum jurisdictional amount of the federal court.’ ” Mumfrey v. CVS

Pharmacy, Inc., 719 F.3d 392, 399 (5th Cir. 2013) (quoting Chapman v. Powermatic, Inc.,

969 F.2d 160, 163 (5th Cir. 1992).

       With regard to triggering the 30-day time period from the Defendant's receipt “of

an amended pleading, motion, order, or other paper,” as provided in § 1446(b)(3), the

Fifth Circuit has held that the 30-day removal period is triggered only where jurisdiction is

“unequivocally clear and certain” from the document. See Bosky v. Kroger Texas, LP,
           Case 2:20-cv-02775-JCZ-DMD Document 11 Filed 02/03/21 Page 4 of 5




288 F.3d 208, 211 (5th Cir. 2002) (stating that the statutory term “ascertained” means

“unequivocally clear and certain”). Accordingly, the standard for triggering removal based

upon a subsequent “amended pleading, motion, order, or other paper,” as provided in §

1446(b)(3), is at least as strict as the standard for triggering the 30 day period for removal

based on an initial pleading, as provided in § 1446(b)(1). Additionally, the Fifth Circuit has

held that a pre-suit demand letter does not constitute an “other paper” pursuant to §

1446(b)(3), because a defendant must receive the “other paper” after the initial pleading

in order to trigger the 30 day removal period. Chapman, 969 F.2d, at 164.

    III.      Law and Analysis

           Plaintiff argues that GEICO’s removal is untimely and GEICO should have filed its

Notice of Removal within 30 days of the original service of the lawsuit, because GEICO

was in receipt of Plaintiff’s pre-suit demand letter detailing Plaintiff’s medical expenses

and treatment plans. (Rec. Doc. 4). Plaintiff further contends that GEICO has falsely

asserted that it had received Plaintiff’s medical records and bills for the first when GEICO

propounded discovery, because GEICO received the information with Plaintiff’s demand

letter. Id.

           It is undisputed that the pleading in this action does not contain a specific allegation

that damages are in excess of the federal jurisdictional amount. Additionally, Plaintiff’s

pre-suit demand letter does not constitute an “other paper” pursuant to § 1446(b)(3) and,

as the Court has noted, did not contain reference to the estimate for Plaintiff’s proposed

dental work. Accordingly, the 30-day period for removing the action was not triggered by

service of the pleading.1


1The current issue is not whether the matter could have been removed based on the allegations in the
pleadings or subsequent discovery. The burden of proof is on the removing defendant to establish that
       Case 2:20-cv-02775-JCZ-DMD Document 11 Filed 02/03/21 Page 5 of 5




        GEICO removed this action within 30 days of receiving Plaintiff’s discovery

responses, which included the information “from which it may first be ascertained that the

case is one which is or has become removable.” See 28 U.S.C. § 1446(b)(3). Thus, the

Court finds that GEICO’s Notice of Removal was timely.

        Accordingly;

        IT IS ORDERED that the Motion to Remand (Rec. Doc. 4) filed by Plaintiff Denessa

Hutchinson is DENIED.




                                                          __________________________________
        February 3, 2021                                          JUDGE JAY C. ZAINEY
                                                             UNITED STATES DISTRICT JUDGE




the amount in controversy has been satisfied. Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir.
1999). The defendant may make this showing by either (1) demonstrating that it is facially apparent that
the claims are likely above $75,000, or (2) setting forth facts in controversy that support a finding of the
jurisdictional minimum. Id. This analysis, however, is separate from the instant matter's timing issues and
the standard used to determine when the 30-day removal period has begun.
